People ex rel. Hurd v Warden (2016 NY Slip Op 01607)





People ex rel. Hurd v Warden


2016 NY Slip Op 01607


Decided on March 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2016

Friedman, J.P., Acosta, Renwick, Richter, JJ.


435 100194/15

[*1]The People of the State of New York ex rel. DeVar Hurd, Petitioner-Appellant,
vWarden, etc., Respondent-Respondent.


DeVar Hurd, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Larry R.C. Stephen, J.), entered April 15, 2015, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal from the denial of the petition challenging the legality of petitioner's pretrial detention is moot, since he is currently incarcerated as the result of his conviction and sentencing (see People ex rel Macgiollabhui v Schriro, 123 AD3d 633 [1st Dept 2014]), and no exception to the mootness doctrine applies (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2016
DEPUTY CLERK